Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement entered July 6th, 2021 has been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a method (i.e., a process) in claims 1-8.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A method for executing a user-guided lottery, the method comprising the steps of: 
5(A) providing a plurality of user groups managed by at least one remote server, wherein each user group includes a selection criteria; 
(B) providing a plurality of user accounts managed by the remote server, wherein each user account is associated to a user personal computing (PC) device and a financial account, and wherein each user account includes 10user eligibility information; 
(C) receiving an interaction requests from an arbitrary account with the remote server, wherein the arbitrary account is from the plurality of user accounts; 
(D) executing a user verification process for the arbitrary account with the remote server in order to identify at least one matching group, wherein the 15matching group is from the plurality of user groups; 
(E) executing a lottery configuration process for the matching group with the remote server in order to determine a buy-in amount and an event window; 
(F) executing a randomized selection process with the remote server in order to determine a winning account, wherein the winning account is one of the 20user accounts in the matching group; and 
(G) displaying a visual representation of the randomized selection process with the user PC device associated to the arbitrary account.  

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including commercial or legal interactions involving agreements, contracts, legal obligations marketing and sales activities, and managing personal behavior or relationships through social activities and following rules or instructions that have been identified by the courts as an Abstract Idea.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on remote server(s) and PC device(s) it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other network connected devices such as generic computers,  smart phones, video game consoles, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including  remote server(s) and PC device(s) amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Pages 8 line 9 through page 10 line 16). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Pages 8 line 9 through page 10 line 16).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-8 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one remote server " on Line 2 and thereafter appears to reference the same element as “the remote server”.  The inconsistent references to the same element introduce ambiguity into the claimed invention that make it unclear if which of the “at least one servers” are referenced by each of the later presented “the remote server”.    In order to maintain proper antecedent basis between these claim elements, as is understood as being intended based on the applicant’s broader disclosure, the later presented references
to remote servers should consistent with the context and quantity of the original presentation of this limitation.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bramwell et al (US 10,282,740) in view of Barrs et al (US 2016/0035185).

Claim 1: The combination of Bramwell & Barrs teaches a method for executing a user-guided lottery, the method comprising the steps of: 
5(A) providing a plurality of user groups managed by at least one remote server, wherein each user group includes a selection criteria (Bramwell Col 22:1-20; 23:34-40 & Barrs Figure 2;); 
(B) providing a plurality of user accounts managed by the remote server, wherein each user account is associated to a user personal computing (PC) device and a financial account, and wherein each user account includes 10user eligibility information (Bramwell Figure 4; Col 55:4-13; 21:4-29 & Barrs Abstract Figure 2; Paragraph [0018]); 
(C) receiving an interaction requests from an arbitrary account with the remote server, wherein the arbitrary account is from the plurality of user accounts(Bramwell Col 8:3-13; 13:54-67; Barrs Figure 2); 
(D) executing a user verification process for the arbitrary account with the remote server in order to identify at least one matching group, wherein the 15matching group is from the plurality of user groups (Bramwell Col 21:4-29); 
(E) executing a lottery configuration process for the matching group with the remote server in order to determine a buy-in amount and an event window (Bramwell Figure 1; Col 4:29-43); 
(F) executing a randomized selection process with the remote server in order to determine a winning account, wherein the winning account is one of the 20user accounts in the matching group (Bramwell Col 8:3-21; 8:57-9:5; 21:4-29, 22:65-23:33); and 
(G) displaying a visual representation of the randomized selection process with the user PC device associated to the arbitrary account (Bramwell Col 8:57-9:5; 22:65-23:33).  
Bramwell does not explicitly teach the inclusion of player financial accounts however in an analogous invention Barrs teaches the feature was known at the time of invention (Barrs Abstract Figure 2; Paragraph [0018]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the interaction with player financial accounts as taught by Barrs in the invention of Bramwell in order to provide the predictable and expected result of enabling the distribution of awards directly to the player accounts without requiring additional player redemption. 

Claim 2: The combination of Bramwell & Barrs teaches the method for executing a user-guided lottery, the method as claimed in claim 1 25comprising: 
verifying the user eligibility information with the remote server (Bramwell Col 17:58-18:10; 21:4-29); 
comparing the user eligibility information of the arbitrary account to the selection criteria for each of the plurality of user groups with the remote server in order to identify the at least one matching group, wherein the matching group is from the plurality of user 30groups (Bramwell Col 21:4-29; Col 22:1-20;); and 
appending the arbitrary account to the matching group with the remote server (-understood as describing the defining of the group based on determined eligibility- Bramwell Col 17:58-18:10; 21:4-29).  

Claim 3: The combination of Bramwell & Barrs teaches the method for executing a user-guided lottery, the method as claimed in claim 1 comprising: 
receiving a group creation command from the arbitrary user account with the 5remote server, wherein the group creation command includes at least one desired selection criteria (Bramwell 23:34-40; 25:21-29); 
generating a new user group within the plurality of user groups with the remote server(Bramwell 23:34-40; 25:21-29); and 
designating the desired selection criteria as the selection criteria for the new user 10group with the remote server(Bramwell 23:34-40; 25:21-29).  

Claim 4: The combination of Bramwell & Barrs teaches the method for executing a user-guided lottery, the method as claimed in claim 3 comprising: 
providing a bonus incentive managed by the remote server (Bramwell 4:59-5:8; Barrs [0004], [0019], [0025]); and 15transferring the bonus incentive to the financial account of the arbitrary user account with the remote server (Barrs Paragraph [0020]).  

Claim 5: The combination of Bramwell & Barrs teaches the method for executing a user-guided lottery, the method as claimed in claim 1 comprising: 
20prompting each user account in the matching group to select a desired buy-in amount and a desired event window with the user PC device (Bramwell Figure 1; Col 4:29-43 & Barrs Abstract Figure 2; Paragraph [0031]); 
calculating a final buy in amount and a final event window with the remote server based on the desired buy-in amount and the desired event window received from each user account in the matching group (Barrs Abstract Figure 2;); and 
25transferring the final buy-in amount from the financial account of each user account in the matching group into a reward pool with the remote server (Bramwell Col 8:57-9:5; 22:65-23:33 & Barrs Abstract Figure 2;).  

Claim 6: The combination of Bramwell & Barrs teaches the method for executing a user-guided lottery, the method as claimed in claim 1 comprising: 
30providing a reward pool managed by the remote server(Barrs Abstract Figure 2; Paragraphs [0008], [0027], [0031]); 
17randomly selecting the winning account from among the user accounts in the matching group (Bramwell Col 8:3-21; 8:57-9:5; 21:4-29, 22:65-23:33; Barrs Paragraph [0018]); and 
transferring the reward pool into the financial account of the winning account with the remote server (Barrs Abstract Figure 2; Elm 212).  


Claim 8: The combination of Bramwell & Barrs teaches the method for executing a user-guided lottery, the method as claimed in claim 1 15comprising: 
sending a lottery result notification to the winning account with the remote server (Bramwell Col 8:57-9:5; 22:65-23:33 & Barrs Paragraph [0023]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bramwell et al (US 10,282,740) in view of Barrs et al (US 2016/0035185) as applied to at least claims 1-6 and 8 above, and further in view of Bintliff (US 9,799,169).

Claim 7: The combination of Bramwell, Barrs & Blintliff teaches the method for executing a user-guided lottery, the method as claimed in claim 1 comprising: 
providing a reward pool managed by the remote server (Barrs Abstract Figure 2; Paragraphs [0008], [0027], [0031]); 
allocating a portion of the reward pool as a service fund with the remote server(Bintliff Col 14:14-41); 10and 
transferring the remainder of the reward pool into the financial account of the winning account with the remote server (Barrs Abstract Figure 2; Elm 212 & Bintliff Col 14:14-41).  
The combination of Bramwell & Barrs does not explicitly teach allocating a portion of the reward pool as a service fund with the remote server (Bintliff Col 14:14-41) however in an analogous invention Bintliff teaches the feature was known at the time of invention (Bintliff Col 14:14-41).  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated allocating a portion of the reward pool as a service fund with the remote server as taught by Bintliff in the combination of Bramwell & Barrs in order to provide the predictable and expected result of providing a manner to fund the operation of the user lottery gaming services according to wagers placed that does not require the additional charging of user fees.


Conclusion
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
Lampert et al (US 2014/0038703) teaches an invention concerning contests and sweepstakes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715